DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (PG Pub 20050093157) and in view of Grannen (PG Pub 20150326200).
Considering claim 1, Noguchi (Figure 2) teaches a gallium nitride structure, comprising: a substrate (11 + paragraph 0039); a gallium nitride layer (13 + paragraph 0042) provided so as to be opposed to the substrate and containing gallium nitride as a main component (paragraph 0042); a first electrode (12 + paragraph 0042) that is provided between the gallium nitride layer and the substrate.
However, Noguchi does not teach the first electrode including at least one hafnium layer containing hafnium as a main component thereof the at least one hafnium layer in contact with the gallium nitride.
Grannen teaches first electrode including at least one hafnium layer containing hafnium (paragraph 0043) as a main component thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include at least one hafnium layer containing hafnium as a main component thereof the at least one hafnium layer in contact with the gallium nitride into Noguchi’s device for the benefit of using a well-known metal for electrical connectivity.  Furthermore, it is well known in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Lastly, substituting in the hafnium layer material into Noguchi’s device would lead to at least one hafnium layer is contact with the gallium nitride layer.
Considering claim 5, Noguchi (Figure 2) teaches a second electrode (14 + paragraph 0032) opposed to the first electrode (12 + paragraph 0032) with the gallium nitride (13 + paragraph 0042) layer therebetween.
Considering claim 6, Noguchi (Figure 2) teaches wherein the substrate comprises a degenerated n-type Si (paragraph 0037).
Claims 7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (PG Pub 20050093157), in view of Grannen (PG Pub 20150326200) and in view of Umeki (PG Pub 20110062826).
Considering claim 7, Noguchi in view of Grannen teaches a resonator comprising: a vibration portion comprising the gallium nitride structure as described above.
However, Noguchi in view of Grannen does not teach a holding portion surrounding the vibration portion and a holding arm connecting the vibration portion to the holding portion.
Umeki (Figure 5) teaches a holding portion (38 + paragraph 0035) surrounding the vibration portion and a holding arm (31 + paragraph 0035) connecting the vibration portion to the holding portion.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the effective filing date to include a holding portion surrounding the vibration portion and a holding arm connecting the vibration portion to the holding portion into Noguchi’s device for the benefit of securing the and being able to hold the device.
Considering claim 11, Noguchi (Figure 2) teaches a second electrode (14 + paragraph 0032) opposed to the first electrode (12 + paragraph 0032) with the gallium nitride (13 + paragraph 0042) layer therebetween.
Considering claim 12, Noguchi (Figure 2) teaches wherein the substrate comprises a degenerated n-type Si (paragraph 0037).
Allowable Subject Matter
Claims 2-4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering claim 2, the prior art does not teach wherein the at least one hafnium layer includes: a first hafnium layer that is in contact with the substrate; a second hafnium layer that is in contact with the gallium nitride layer; and a metal layer having a resistivity lower than hafnium between the first hafnium layer and the second hafnium layer.  Furthermore, claims 3-4, which depend upon claim 2, would also be allowed if they depended upon an independent and allowable claim.
Considering claim 8, the prior art does not teach a first hafnium layer that is in contact with the substrate; a second hafnium layer that is in contact with the gallium nitride layer and a metal layer having a resistivity lower than hafnium between the first hafnium layer and the second hafnium layer.  Furthermore, claims 9-10, which depend upon claim 8, would also be allowed if they depended upon an independent and allowable claim.


Response to Arguments
Applicant’s arguments, see pages 5-7, filed 04 February 2022, with respect to the rejection(s) of claim(s) 1 under Hitachi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Noguchi and in view of Grannen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/BRYAN P GORDON/Primary Examiner, Art Unit 2837